Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  154140 & (4)                                                                                       Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  In re ANONYMOUS JUDGE                                                                                                Justices
                                                                               SC: 154140
                                                                               JTC Grievance Nos.
                                                                               2015-21594; 2016-22079
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Court, the parties having stipulated to the withdrawal of the
  petition for interim suspension, the petition is DISMISSED. The motion to seal file is
  GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016
         a0906
                                                                                Clerk